  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 1 of 39 PageID #:6053




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )      No. 1:19-CR-00669
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
GREGG SMITH,                                      )
MICHAEL NOWAK,                                    )
JEFFREY RUFFO, and                                )
CHRISTOPHER JORDAN,                               )
                                                  )
              Defendants.                         )

                          MEMORANDUM OPINION AND ORDER

       This prosecution arises out of an alleged commodities-spoofing conspiracy per-

petrated by precious-metals traders. The superseding indictment charges a conspir-

acy to commit racketeering activity, as well as substantive counts of fraud, spoofing,

and attempted price manipulation. R. 521 (for convenience’s sake, the superseding

indictment will be referred to as the indictment from now on). The Defendants have

moved to dismiss much of the indictment.2 R. 113. For the reasons set forth in this

Opinion, the motion is denied for the most part, and granted as to the bank fraud

counts.




       1Citations to the record are “R.” followed by the docket entry number and, if needed,
a page or paragraph number.
        2One aspect of the dismissal motion has already been denied, specifically, the request

to strike surplusage. The Court denied that aspect of the motion in deciding the government’s
motion to disqualify Nowak’s proposed expert witness. R. 270.
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 2 of 39 PageID #:6054




                                   I. Background

       In analyzing a pretrial motion to dismiss, the government’s factual allegations

are accepted as true. United States v. Moore, 563 F.3d 583, 586 (7th Cir. 2009). The

indictment alleges that, between March 2008 and August 2016, the Defendants par-

ticipated in a racketeering conspiracy to manipulate the market for precious-metals

futures. R. 52, Sup. Indict. ¶¶ 22, 26. At various points during that stretch of time,

each of the Defendants was employed by (or associated with) the Precious Metals

Desk at Bank A. Id. ¶ 18. They served in the following job positions:

      Gregg Smith was a “precious-metals trader at Bank B from May 2007 until its

       acquisition by Bank A in May 2008.” Id. ¶ 18(a). For the rest of the relevant

       time, Smith was “an Executive Director and trader at the Precious Metals Desk

       at Bank A.” Id.

      During the relevant time, Michael Nowak was a “Managing Director and

       trader on the Precious Metals Desk at Bank A.” Id. ¶ 18(b).

      Jeffrey Ruffo was “a salesperson at Bank B from May 2007 until its acquisition

       by Bank A in May 2008.” Id. ¶ 18(c). For the rest of the time, Ruffo was “an

       Executive Director and salesperson on the Precious Metals Desk at Bank A.”

       Id. Ruffo specialized in hedge fund sales and his clients included Hedge Funds

       E and F. Id. Ruffo left Bank A in August 2017. Id.

      Christopher Jordan worked at Bank A from March 2006 until December 2009.

       Id. ¶ 18(d). At the time of his departure, Jordan was an Executive Director. Id.

       After leaving Bank A, Jordan joined Bank C as a precious-metals trader and



                                           2
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 3 of 39 PageID #:6055




      worked there from March 2010 to August 2010. Id. Then, from June 2011 to

      October 2011, “Jordan traded precious-metals futures contracts as an em-

      ployee of Company D.” Id.

The alleged purposes of the conspiracy were to illegally maximize profits and mini-

mize losses (for themselves and Bank A), as well as to conceal the crimes. Id. ¶ 24.

The alleged scheme involved two kinds of financial derivatives: futures and barrier-

options. A brief background on these financial instruments is helpful here.

                                      A. Futures

      A futures contract is an agreement to buy or to sell a commodity at a fixed price

on a future date. Futures are traded on markets designated and regulated by the

Commodity Futures Trading Commission (CFTC). CME Group Inc. is a commodities

marketplace comprising several exchanges, including the Commodity Exchange, Inc.

(better known as COMEX) and the New York Mercantile Exchange, Inc. (NYMEX).

Sup. Indict. ¶ 11. COMEX and NYMEX use the “Globex” electronic trading system,

which allows market participants to trade in futures contracts from anywhere in the

world. Id. ¶ 12. Commodities traders can place an order on Globex to either buy or

sell futures contracts at a particular price. Id. ¶ 13. An order is “filled” or “executed”

when the offer is accepted by a buyer or seller in the marketplace. Id.

                                 B. Barrier Options

      The holder of an options contract, on the other hand, has the right (but not the

obligation) to buy or sell an underlying asset at an agreed-on price at any time before

an agreed-on expiration date. Sup. Indict. ¶ 15. The rights under an option contract



                                            3
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 4 of 39 PageID #:6056




can be bought and sold at a price (known as the premium) set by the market. A barrier

option is a type of options contract whose value depends on whether the underlying

asset reaches or exceeds a predetermined price before its expiration. Sup. Indict. ¶ 16.

Barrier-running refers to market manipulation of the underlying asset so that it de-

liberately reaches the trigger price. Id. Barrier-defending, on the other hand, manip-

ulates the market price of the underlying asset so that it avoids the trigger price. Id.

                            C. The Alleged Conspiracy

      At bottom, the gist of the alleged conspiracy was that the Defendants placed

orders to buy and to sell precious-metals futures contracts, but did so with the intent

to cancel those orders before execution.3 Id. ¶ 26. The government labels these the

“Deceptive Orders.” These orders were placed solely to move the metals’ market price

in a desired direction by manipulating the commodity’s perceived supply and demand.

Id. ¶¶ 26(h)–(j). The “layering” of Deceptive Orders in rapid succession made detec-

tion and execution more difficult. Id. ¶ 26(e). In contrast, on the opposite side of the

Deceptive Orders, the Defendants would place one or more “Genuine Orders” that

they intended to be filled. Id. ¶ 26(a). Sometimes, these Genuine Orders were “ice-

berg” orders, meaning that the true order size was unknown to other market partici-

pants. Id. ¶¶ 14, 26(a). In those instances, Deceptive Orders would be much larger

than the visible portion of the opposite-side Genuine Order. Id. ¶ 26(d). By manipu-

lating the price movement for a given commodity, the Defendants increased the like-




      3The  indictment describes dozens of specific trading sequences executed by the De-
fendants. Sup. Indict. ¶¶ 29–34.
                                           4
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 5 of 39 PageID #:6057




lihood that the market would fill Genuine Orders, which in turn allowed the Defend-

ants to generate profits and avoid losses. Id. ¶ 26(j). After the Genuine Orders were

filled, either in full or in part, the Defendants would quickly cancel the Deceptive

Orders to avoid execution of them. Id. ¶ 26(k). But Deceptive Orders occasionally did

end up being executed before the Defendants could cancel them. Id.

      The barrier-option part of the alleged scheme also relied on the market manip-

ulation of precious metals futures. Sup. Indict. ¶ 27. The Defendants would trade in

a manner that would move the price of the underlying asset (the futures contract)

either towards the trigger-price to earn money (barrier-running), or away from the

trigger-price to avoid losing money (barrier-defending), on barrier options held by

Bank A. Id.

      The Defendants also allegedly kept the conspiracy going by concealing the il-

legal trading practices. Sup. Indict. ¶ 28. Throughout the relevant time, the Defend-

ants completed annual compliance certifications with their employer (Bank A), certi-

fying that the Defendants had complied with all applicable policies and that they had

reported any known or suspected violations of Bank A’s policies, as well as violations

of laws and regulations. Id. ¶¶ 28(a)–(d), 43. Jordan and Nowak also made allegedly

false statements to the CFTC during a separate inquiry into the manipulation of sil-

ver prices. Id. ¶¶ 40–42. Specifically, Jordan represented to the CFTC that, during

his employment with Bank A, he never engaged in trading “for the purpose of influ-

encing the price on COMEX” and did not “show a bid or offer on Globex that he didn’t

intend to execute” unless he changed his mind or made it in error. Id. ¶ 41. Similarly,



                                          5
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 6 of 39 PageID #:6058




Nowak represented that he had no knowledge of any precious-metal traders at Bank

A placing orders that they did not intend to execute. Id. ¶ 40. And during a CME

Group inquiry in October 2013, Smith represented to the CME Group that certain

allegedly Deceptive Orders were placed with the intent that they be filled. Id. ¶¶ 42,

30(o).

         Altogether, the indictment charges a RICO conspiracy, 18 U.S.C. § 1962(d)

(Count 1), Sup. Indict. ¶¶ 17–42; substantive counts of attempted price manipulation,

7 U.S.C. § 13(a)(2) (Counts 3–4), id. ¶¶ 52–57; bank fraud, 18 U.S.C. § 1344(1)

(Counts 5–7), id. ¶¶ 58–63; wire fraud, 18 U.S.C. § 1343 (Counts 8–10), id. ¶¶ 64–69;

commodities fraud, 18 U.S.C. § 1348(1) (Counts 11–12), id. ¶¶ 70–73; spoofing, 7

U.S.C. §§ 6c(a)(5)(C) and 13(a)(2) (Counts 13–14), id. ¶¶ 74–77; and conspiracy to

commit all of the substantive charges, 18 U.S.C. § 371 (Count 2), id. ¶¶ 45–51. In the

dismissal motion, the Defendants target most of the charges.

                               II. Standard of Review

         The vehicle for the dismissal motion is Federal Rule of Criminal Procedure

12(b)(3)(B), which provides that a defendant may move to dismiss an indictment as

defective. Fed. R. Crim. P. 12(b)(3)(B). In determining whether an indictment is de-

fective, courts first look to the Sixth Amendment, which sets out that defendants

“shall enjoy ... the right to be informed of the nature and cause of the accusation.”

U.S. Const. amend. VI. Also, Federal Rule of Criminal Procedure 7(c)(1) requires that

an indictment or information include “a plain, concise, and definite written statement

of the essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1).



                                           6
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 7 of 39 PageID #:6059




        “An indictment is constitutionally sufficient and satisfies Fed. R. Crim. P.

7(c)(1) if it states the elements of the crime charged, informs the defendant of the

nature of the charge so she may prepare a defense, and enables the defendant to plead

the judgment as a bar against future prosecutions for the same offense.” United States

v. Agostino, 132 F.3d 1183, 1189 (7th Cir. 1997) (citing Hamling v. United States, 418

U.S. 87, 117 (1974)). What a motion to dismiss does not do is challenge the strength

of the government’s case or the sufficiency of the evidence. Moore, 563 F.3d at 586.

Rather, when deciding a motion to dismiss, the Court must determine “whether it’s

possible to view the conduct alleged” as constituting the crime charged. Id. “Indict-

ments are reviewed on a practical basis and in their entirety, rather than in a hyper-

technical manner.” United States v. Smith, 230 F.3d 300, 305 (7th Cir. 2000) (cleaned

up).4

                                       III. Analysis

                             A. Spoofing Theory of Fraud

        First, the Defendants seek dismissal of the fraud-based charges (Counts 5–12)

because, as they argue, the charged conduct does not amount to a fraud at all. R. 114,

Defs.’ Br. at 10. They argue first that, as a matter of law, placing open-market orders

that carry a genuine risk of execution does not qualify as a scheme to defraud. Id.

Relatedly, they also argue that orders like that do not amount to false statements nor

do they qualify as material omissions. Id.



        4ThisOpinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              7
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 8 of 39 PageID #:6060




                       1. Spoofing as a Scheme to Defraud

       “Scheme to defraud” is a legal term of art littered throughout federal criminal

laws. A scheme to defraud requires the “the making of a false statement or material

misrepresentation, or the concealment of a material fact.” United States v. Powell,

576 F.3d 482, 490 (7th Cir. 2009) (cleaned up). And “[a]s its ordinary meaning sug-

gests, the term ‘scheme to defraud’ describes a broad range of conduct, some which

involve false statements or misrepresentations of fact, and others which do not.”

United States v. Doherty, 969 F.2d 425, 429 (7th Cir. 1992) (cleaned up). The term

has the same meaning across the wire fraud, bank fraud, and commodities-fraud stat-

utes. See 18 U.S.C. §§ 1343, 1344(1), 1348(1); Id. (noting that “scheme to defraud” has

the same meaning under the wire-fraud and bank-fraud statutes, §§ 1343 and 1344);

United States v. Coscia, 866 F.3d 782, 799 (7th Cir. 2017) (affirming the adaptation

of mail and wire fraud jury instructions to commodities fraud “[b]ecause section 1348

was modeled on the federal mail and wire fraud statutes”).

      The Seventh Circuit’s holding in United States v. Coscia refutes the defense

that spoofing cannot, as a matter of law, constitute fraud. 866 F.3d 782 (7th Cir.

2017). Coscia held that spoofing—that is, bidding on or offering to sell commodities

with the intent to cancel the bid or offer before execution—can qualify as a form of

commodities fraud. Coscia, 866 F.3d at 797–98. In that case, the defendant created

“the illusion of market movement”—that is, created fraudulent market movement—

by “pumping the market” through a system of large orders designed to manipulate




                                          8
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 9 of 39 PageID #:6061




prices while avoiding execution of the orders. Id. at 797 (emphasis in original). Rely-

ing on Coscia, two recent decisions in this District have held that spoofing allegations

adequately support an indictment for wire fraud. See United States v. Vorley, 420 F.

Supp.3d 784, 802 (N.D. Ill. 2019); United States v. Bases, 2020 WL 2557342, at *9

(N.D. Ill. May 20, 2020). Those cases are right: in this Circuit, under Coscia, spoofing

can be prosecuted as a fraud.

      Against this general principle, the Defendants argue that Coscia is distin-

guishable. The defense points out that the trader in Coscia used pre-programmed

algorithms to ensure that deceptive orders were not executed; to the Defendants’ way

of thinking, that means that a scheme to defraud requires more than just placing

open-market orders with the intent to cancel them. Defs.’ Br. at 13–14. It requires,

according to the defense, additional measures to virtually ensure that orders would

not be filled. Id. But Coscia mentions no requirement like that at all. Rather, the

Seventh Circuit simply relied on the computer program’s design as part of the “sub-

stantial” quantum of “evidence supporting the existence of a fraudulent intent.”

Coscia, 866 F.3d at 797. In other words, the Seventh Circuit treated the computer

program as relevant—but not necessary—evidence of the intent to cancel trades. Id.;

Bases, 2020 WL 2557342, at *6 (“Coscia did not require the use of a computer algo-

rithm for a conviction under the commodities fraud statute.”). The intent to cancel—

not the specific means (nor even the success of cancellation)—is what matters. See

Coscia, 866 F.3d at 797 (explaining that the defendant’s “scheme was deceitful be-

cause, at the time placed the large orders, he intended to cancel the orders”). It is also



                                            9
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 10 of 39 PageID #:6062




well established that a scheme to defraud need not actually succeed to warrant a

conviction. See, e.g., United States v. Keane, 852 F.2d 199, 205 (7th Cir. 1988); United

States v. Cherif, 943 F.2d 692, 698 (7th Cir. 1991); United States v. Tadros, 310 F.3d

999, 1006 (7th Cir. 2002); United States v. Bach, 172 F.3d 520, 522 (7th Cir. 1999).

The Defendants’ proposed requirement would wrongly condition an adequately al-

leged scheme to defraud on the likelihood of its success.

      It is worth noting that the fraud charges would overcome this challenge even

if the Defendants’ proposed pleading requirement were right. The government alleges

that the Defendants adopted a “new style of layering multiple Deceptive Orders,”

which made those orders more difficult to “execute and detect.” Sup. Indict. ¶ 26(e).

So, in fact, the indictment does plead that the Defendants “took … other action at the

time that they placed their purported spoof orders to ensure that the orders would

not be executed.” Defs.’ Br. at 15. Either way, the spoofing charges adequately allege

a scheme to defraud.

                               2. Misrepresentation

      Next, the Defendants contend that the indictment fails to allege any false

statements or material omissions. But again Coscia says otherwise. Spoofing can con-

stitute misrepresentation by creating illusory market movement through the injec-

tion of false information into the market. See Coscia, 866 F.3d at 797; Bases, 2020

WL 2557342 at *3–5; Vorley, 420 F.Supp. at 802. And the indictment alleges that, by

placing large Deceptive Orders, the Defendants “intended to inject false and mislead-




                                          10
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 11 of 39 PageID #:6063




ing information about the genuine supply and demand” into the marketplace to “de-

ceive other participants in those markets into believing … that the visible order book

accurately reflected market-based forces of supply and demand.” Sup. Indict. ¶ 26(f).

The Defendants’ alleged goal was to create a false impression of supply and demand

in order to move the market price in a desired direction and “increase the likelihood

that one or more of their own opposite-side Genuine Orders would be filled.” Id.

¶¶ 26(g)–(h). This is “an active misrepresentation of the true supply and demand …

that renders the market price of the commodity less accurate.” Vorley, 420 F. Supp at

802.

       Indeed, there is nothing particularly new about classifying the manipulation

of markets with fraud. In similar contexts, courts have described the deceit that is

inherent in the artificial manipulation of markets. “Manipulation [of commodities

markets], broadly stated, is an intentional exaction of a price determined by forces

other than supply and demand ... punishable under the CEA.” Frey v. Commodity

Futures Trading Comm’n, 931 F.2d 1171, 1175 (7th Cir. 1991). “Just as price artifici-

ality implies misinformation, a specific intent to create an artificial price implies

fraud or deceit.” United States v. Reliant Energy Servs., Inc., 420 F.Supp. 2d 1043,

1058 (N.D. Cal. 2006) (interpreting the term “manipulation” in indictment charging

scheme to fraudulently manipulate the California electricity market); see also,

Schreiber v. Burlington Northern, Inc., 472 U.S. 1, 12 (1985) (holding that “the term

‘manipulative’ as used in § 14(e) [of the Securities Exchange Act of 1934] requires

misrepresentation or nondisclosure”); Ernst & Ernst v. Hochfelder, 425 U.S. 185, 199



                                         11
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 12 of 39 PageID #:6064




(1976) (explaining that the term “manipulative” as used in Rule 10b-5 “connotes in-

tentional or willful conduct designed to deceive or defraud investors by controlling or

artificially affecting the price of securities.”). Spoofing is just another way to artifi-

cially and deceitfully manipulate market prices.

      Nor is there anything new about prosecuting “implied misrepresentations” via

federal fraud statutes. See Vorley, 420 F. Supp.3d at 790. In United States v. Dial, the

Seventh Circuit upheld mail fraud and wire fraud convictions against a precious-met-

als broker who “traded ahead” of his clients by buying futures on his personal account

before placing large blocks of his client’s orders. 757 F.2d 163, 165–67 (7th Cir. 1985).

The block orders were intended to create “a big surge” in demand and raise the mar-

ket price of the commodity. Id. at 165. If the block order successfully raised the mar-

ket price, then the broker would sell his own position for a profit. Id. The broker

placed these large orders without putting up any “margin”—a percentage of a con-

tract price in cash or cash equivalent that guarantees solvency for a brokerage. Id. at

166, 169. Dial explained that, by failing to disclose his unmargined trading, the bro-

ker made an “active misrepresentation” to the futures market that was “actionable”

even though he owed no duty to disclose such information to the futures market. Id.

at 169. In a similar way, the Defendants allegedly made implied representations to

the market. By placing Deceptive Orders with the intent to cancel, Sup. Indict. ¶ 26,

the Defendants “falsely implied that [they] intended to trade in the quantities and

the prices reflected by those orders,” Vorley, 420 F. Supp. 3d at 801.




                                           12
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 13 of 39 PageID #:6065




       The spoofing scheme also sufficiently alleges a scheme to defraud based on a

theory of material omissions. To start, the “concept of misrepresentation … can also

include the omission or concealment of material information, even absent an affirm-

ative duty to disclose, if the omission was intended to induce a false belief and action

to the advantage of the schemer and the disadvantage of the victim.” United States v.

Weimert, 819 F.3d 351, 355 (7th Cir. 2016) (emphasis added). And by holding that a

spoofing scheme, much like the one alleged here, can constitute commodities fraud,

Coscia rejected the argument that an affirmative misrepresentation is needed to con-

vict under 18 U.S.C. § 1348(1). Coscia, 866 F.3d at 799 n.70 (approving adaptation of

Pattern Jury Instructions for mail and wire fraud to spoofing, including the instruc-

tion that “a scheme to defraud need not involve any false statement or misrepresen-

tation of fact.”).5 Given this, the indictment adequately alleges that the Defendants

actively concealed, through layering, material information from the marketplace;

namely, that the perceived market movement was in fact caused by large orders

placed with the intent to cancel them. Sup. Indict. ¶ 26.

       At bottom, whether or not a jury will find that the proffered facts have been

proven beyond a reasonable doubt is not the issue for evaluating the dismissal mo-

tion. The point is that the alleged spoofing scheme adequately pleads a scheme to

defraud, relying on theories within the ambit of the fraud statutes.




       5Of course materiality of the omission (just like an explicit misrepresentation) is still
a required element for the run-of-the-mill federal fraud statutes. See Neder v. United States,
527 U.S. 1, 25 (1999).
                                              13
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 14 of 39 PageID #:6066




                                    3. Materiality

      In a related argument, the Defendants also contend that the Superseding In-

dictment fails to explicitly allege that Deceptive Orders qualify as material misrep-

resentations. R. 183, Defs.’ Reply at 5–6 & n.1. But as the government rightly points

out, the “clear thrust of the Superseding Indictment” is that the Deceptive Orders

were material. R. 166, Gov.’s Resp. at 17. This is inferred, for example, from the alle-

gation that the Defendants injected “false and misleading information” into the mar-

ketplace that “was intended to, and at times did, trick other market participants …

into reacting to the apparent change … by buying and selling metals futures contracts

at quantities, prices, and times that they would otherwise likely would not have

traded.” Sup. Indict. ¶ 26(g). Also, the allegations under each fraud count track the

relevant statutory language, which is an acceptable way to plead the requisite ele-

ments. Smith, 230 F.3d at 305. What’s more, the term “scheme to defraud” itself in-

corporates the well-settled understanding that falsehoods must be material. Neder v.

United States, 527 U.S. 1, 22–25 (1999) (holding that materiality of falsehood is an

element of the federal mail fraud, wire fraud, and bank fraud statutes). The lack of

an explicit use of the word “material” is not a ground for dismissal. Naturally, the

jury will be instructed on the requirement of materiality. So this argument too is no

reason to dismiss the spoofing theory.

                                 B. Barrier Options

      On barrier options, the Defendants offer a similar set of arguments, namely,

that the alleged conduct involves no misrepresentation, omission, or any other form


                                          14
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 15 of 39 PageID #:6067




of deception. Defs.’ Br. at 32. For the same reasons that the spoofing allegations ade-

quately plead a scheme to defraud, so too do the barrier-running and barrier-defend-

ing allegations. The premise of the allegations remains the same, because precious-

metals futures contracts were the underlying asset for the options. Sup. Indict. ¶ 27.

And the Defendants allegedly placed deceptive orders for those contracts in a way

that was intended to move the price to where Bank A would either profit or avoid

losses on barrier options that it held. Id. The main difference is merely in the intended

mechanism of “gain.” In essence, the indictment alleges that Defendants used the

same conduct—placing deceptive orders with the intent to move the price of futures—

to achieve two achieve outcomes: filling their opposite side Genuine Orders and fa-

vorably positioning the barrier options. So really, the barrier-options misconduct and

the spoofing misconduct rely on the same misrepresentations to the market: the in-

jection of false and misleading information about the genuine supply and demand of

precious-metals futures. Id. ¶ 26(f). The barrier-options theory also adequately pleads

a scheme to defraud.

                                    C. Vagueness

      Next, the Defendants seek dismissal of the spoofing-based fraud allegations on

the grounds that charging spoofing as fraud deprives them of due process. Defs.’ Br.

at 27. Their argument is two-fold: first, statutory text and other governing law failed

to provide sufficient notice that spoofing could be prosecuted as fraud. Id. Second,

spoofing has only been recently prosecuted as fraud. Id.




                                           15
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 16 of 39 PageID #:6068




      “It is a basic principle of due process that an enactment is void for vagueness

if its prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104,

108 (1972). Laws should “give the person of ordinary intelligence a reasonable oppor-

tunity to know what is prohibited” and “must provide explicit standards for those who

apply them.” Id. The “touchstone” of constitutional fair notice “is whether the statute,

either standing alone or as construed, made it reasonably clear at the relevant time

that the conduct was criminal.” United States v. Lanier, 520 U.S. 259, 267 (1997). To

satisfy due process, a criminal statute must define the offense “(1) with sufficient

definiteness that ordinary people can understand what conduct is prohibited and (2)

in a manner that does not encourage arbitrary and discriminatory enforcement.” Skil-

ling v. United States, 561 U.S. 358, 402–03 (2010). “A vagueness challenge not prem-

ised on the First Amendment is evaluated as-applied, rather than facially.” United

States v. Calimlim, 538 F.3d 706, 710 (7th Cir. 2008).

      In support of their argument, the Defendants point to Congress’s bifurcation

of the CEA’s anti-spoofing provision, 7 U.S.C. § 6c, from the Act’s fraud provision, 7

U.S.C. § 6b. Defs.’ Br. at 28. According to the defense, Congress would not have cre-

ated a category of separate conduct if it intended that spoofing be “synonymous with

fraud.” Id. The Defendants also point to the CFTC’s delay in issuing interpretive

guidance on spoofing, which came more than 2½ years after enactment of the CEA’s

anti-spoofing provision. Id. at 29. Without the primary commodities regulator weigh-

ing in, the defense argues, the industry purportedly lacked the understanding that

spoofing can be prosecuted as fraud. Id.



                                           16
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 17 of 39 PageID #:6069




      Vorley and Bases persuasively rejected this same argument. Vorley, 420 F.

Supp. 3d at 807; Bases, 2020 WL 2557342, at *12–*13. In Bases, the overlap with

spoofing was “of little moment” to commodities and wire fraud charges because the

“alleged conduct describe[d] a scheme defraud as defined by the … fraud statute[s]

and construed by ample case law at the time the conduct took place.” 2020 WL

2557342, at *12. Although spoofing is its own prosecutable offense under 7 U.S.C.

§ 6c(a)(5)(C), it may also be part of a broader scheme to defraud, see id. at *9, as is

alleged here. So the mere fact that spoofing and fraud can be categorized as distinct

crimes does not carry the day. Federal fraud statutes are regularly deployed—with-

out vagueness concerns—to prosecute conduct that could also be prosecuted under

other criminal statutes. An obvious example is the set of charges in Coscia, in which

the Seventh Circuit affirmed convictions for both spoofing and commodities fraud.

866 F.3d at 785 (7th Cir. 2017). “[Another] pertinent example [is] the application of

the mail fraud statute to insider trading in securities before the promulgation of the

SEC’s Rule 10b–5.” Dial, 757 F.2d at 169; see also United States v. Offill, 666 F.3d

168, 171–72 (4th Cir. 2011) (affirming convictions for both securities-registration vi-

olations and wire fraud in “pump-and-dump” scheme). And even after the issuance of

Rule 10b–5, it is permissible to prosecute insider trading under the mail fraud statute

(so long, of course, as the mail fraud elements are satisfied). See, e.g., United States

v. Chestman, 947 F.2d 551, 554 (2d Cir. 1991) (defendant charged with insider trading

and mail fraud). Lastly, the CFTC’s delay in issuing interpretive guidance was ad-




                                          17
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 18 of 39 PageID #:6070




dressed by the Seventh Circuit in Coscia, which explained that the CEA’s anti-spoof-

ing provision from the start contained a parenthetical definition, rendering any in-

dustry interpretation unimportant because Congress had already weighed in.6

Coscia, 866 F.3d at 791; 7 U.S.C. § 6c(a)(5)(C) (“bidding or offering with the intent to

cancel the bid or offer before execution”).

       Next, the relative recency of spoofing prosecutions (or, put another way, the

delay in bringing spoofing cases) does not justify dismissal. Vorley, 420 F. Supp. 3d

at 806–07; Bases, 2020 WL 2557342, at *12–*13. Although “due process bars courts

from applying a novel construction of a criminal statute to conduct that neither the

statute nor any prior judicial decision has fairly disclosed to be within its scope,” La-

nier, 520 U.S. at 266 (emphasis added), it permits a statute’s application to novel

conduct so long as it within the statute’s plain language, see Bases, 2020 WL 2557342

at *12–13; Vorley, 420 F.Supp.3d at 806–7 (“[t]he novelty of this prosecution, how-

ever, is in larger measure a function of the novelty of the scheme”). The purported

novelty of the charged fraud statutes’ application to spoofing can be explained in large

part by the relatively recent onset of high-frequency trading. See Vorley, 420

F.Supp.3d at 807. Recognizing this, the district court in Coscia “decline[d] to con-

clude” that the Commodities Fraud statute was impermissibly vague as applied to

spoofing “based solely on the scarcity of cases interpreting [it].” United States v.

Coscia, 100 F.Supp.3d 653, 661 (N.D. Ill. 2015). As explained earlier, federal fraud

statutes have long been used to prosecute implied misrepresentations, which are at


       6Cosciainvolved a facial challenge to the anti-spoofing provision as unconstitutionally
vague. 866 F.3d at 790–91.
                                              18
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 19 of 39 PageID #:6071




the heart of spoofing charges. Vorley, 420 F. Supp. 3d at 807; see Dial, 757 F.2d at

169. This is nothing new, at least in terms of a surprise interpretation of a statute.

The Defendants had fair notice that federal fraud statutes could criminalize their

alleged conduct.7

                                      D. Bank Fraud

       Moving on to the bank fraud charges (Counts 5–7), the Defendants challenge

these charges on different grounds. First, the Defendants complain of the threadbare

allegations of intent to defraud financial institutions as participants in the futures

market. Defs.’ Br. at 19–20. This concern is mooted by the government’s stipulation

to proceed on the bank fraud charges solely on the theory that the Defendants de-

frauded the bank employing them: Bank A. Gov.’s Resp. at 21.

       Against the Bank-A-as-victim theory, the Defendants contend that the indict-

ment still fails to allege any specific intent to defraud Bank A. Defs.’ Br. at 26. Ac-

cording to the Bank A theory, the Defendants filled out employee-compliance attes-

tations in which they falsely represented that the Defendants were in compliance

with laws, regulations, and bank policies. Gov.’s Resp. at 19. This purportedly de-

ceived Bank A into keeping the Defendants in its employ and on its payroll, so the

Defendants reaped their salary (amongst other compensation) via the fraud. Id. at




       7In a footnote, the Defendants also argue that they received no fair notice that barrier-
options conduct could be prosecuted under fraud statutes. Defs.’ Br. at 32 n.26. The govern-
ment does not respond to this argument directly. But given the factual overlap in the alleged
barrier-options conduct with the spoofing allegations (manipulating the market for precious-
metals futures contract), and the long-standing prosecution of implied misrepresentations as
fraud, the fraud statutes are not void as applied to alleged barrier-options conduct for the
same reasons that they are not void as applied to spoofing.
                                              19
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 20 of 39 PageID #:6072




19–20. At the same time, the government says, the Defendants also exposed Bank A

to the risk of loss by placing large Deceptive Orders in the market that carried the

risk of execution. Id. at 19.

       The government’s salary theory of bank fraud comes bolt out of blue. Indeed,

the bank fraud counts do not even incorporate the key paragraphs that present the

allegation on the false compliance. Specifically, Paragraph 28 and its subparagraphs

contain the alleged false compliance attestations to Bank A, Sup. Indict. ¶ 28, and

then Paragraphs 43 and 44 repeat the allegations with specific dates of attestation,

id. ¶¶ 43–44. But those paragraphs (28, 43, and 44) are not incorporated into the bank

fraud counts. See id. ¶¶ 58, 60, 62. The defense rightly complains that this salary

theory expands what is alleged in the indictment. Defs.’ Reply at 8. The salary theory

fails on this deficiency and cannot support the bank fraud charges.8 (The defense also

argues that the salary theory is not a viable species of bank fraud as a matter of law,

but the Court need not decide that issue.)

       Moving on from the salary theory, the government also proposes a risk-of-loss

theory. It is generally true that exposing a bank to a risk of loss might very well qual-

ify as bank fraud under § 1344(1), so long as the defendant intended to defraud the

bank and schemed to do so. Shaw v. United States, 137 S. Ct. 462, 467 (2016). But in

this case, this theory is presented in all of one sentence in the government’s response




       8The  salary theory also would not support the bank fraud charge with Bank C as one
of the victims under Count 7 against Jordan. Sup. Indict. ¶¶ 63. The indictment alleges that
the Defendants made the false compliance statements only to Bank A. See id. ¶ 28.
                                            20
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 21 of 39 PageID #:6073




brief, Gov.’s Resp. at 19—and, more importantly, is not alleged at all in the indict-

ment. In the one sentence proffering this theory, the government’s response does not

actually cite to a specific allegation in the indictment. See id. There is simply no way

that the defense could have been on notice of this theory of bank fraud.

      Indeed, the risk-of-loss theory as to Bank A is not only absent from the indict-

ment, but the theory is actually inconsistent with the allegations in the indictment.

Remember that the indictment charges the Defendants (three of them) under 18

U.S.C. § 1344(1), which—as opposed to § 1344(2)—requires the intent to defraud a

bank. See Loughrin v. United States, 573 U.S. 351, 357 (2014) (holding that § 1344(1)

requires the intent to defraud a bank, whereas § 1344(2) does not). But nothing about

the risk-of-loss theory (as distinct from the salary theory) sets forth a misrepresenta-

tion (or omission) made to Bank A. Instead, the indictment alleges that that the pur-

pose of the conspiracy was, in part, to maximize Bank A’s profits and minimize its

losses. See Sup. Indict. ¶¶ 24, 47.

      This is not to say that bank fraud, under § 1344(1), requires that a bank actu-

ally suffer financial harm, nor is it to say that § 1344(1) even requires an intent to

cause financial harm to a bank. For example, in Shaw, the defendant was charged

under § 1344(1) after obtaining a bank customer’s account information and using the

information to transfer money out of the customer’s account. 137 S. Ct. at 466. The

defendant made false statements to the bank by posing as its customer, obviously

knowing that the bank held the customer’s money. Id. at 467. That was enough to

comprise a scheme to defraud the bank. Id. To prove a § 1344(1) bank fraud scheme,



                                          21
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 22 of 39 PageID #:6074




there is no need for the government to prove “that the victim bank ultimately suf-

fer[ed] financial harm, or that the defendant intend[ed] that the victim bank suffer

such harm.” Id. at 467. This highlights the difference between the intent to cause loss

(not needed) and the intent to defraud (required element). The defendant in Shaw

did not care whether the bank suffered loss, but by falsely representing his identity

to the bank, he did intend to defraud it out of funds in its possession. Id.

      So a risk-of-loss theory—without an actual loss or without even an intent to

cause a loss—might very well be, in the abstract, a viable bank fraud theory under

§ 1344(1). But this case is different from Shaw, where the defendant made false state-

ments to the bank by posing as its customer. 137 S. Ct. at 466. Here, other than the

allegedly false compliance attestations (underlying the now-rejected salary theory as

already discussed), the indictment does not allege any false statements to Bank A

made with the intent to defraud it. The risk-of-loss theory cannot support the bank

fraud counts.

      A few words on the barrier-options aspect of the alleged fraud: the indictment

alleges that the Defendants defrauded Bank A’s clients specifically. Sup. Indict. ¶ 27.

Bank fraud indeed can cover schemes that expose a bank to civil liability to ac-

countholders who are the primary targets of fraud. See United States v. Briggs, 965

F.2d 10, 13 (5th Cir. 1992). But the government did not mention this theoretical basis

for bank fraud in the response brief. Nor does the indictment level any allegations

advancing this theory in support of the bank fraud counts. Indeed, the indictment

alleges that the Defendants’ manipulation as to barrier options was again intended



                                           22
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 23 of 39 PageID #:6075




to benefit Bank A. Sup. Indict. ¶ 27. Nor do the barrier-options allegations supply a

theory of bank fraud against Bank C (mentioned in Count 7) because only the clients

of Bank A are alleged to have been defrauded by barrier running and defending. Id.

      For these reasons, the bank fraud counts (Counts 5 through 7) are dismissed.

With the dismissal in place, those counts also cannot serve as predicate offenses for

the RICO or conspiracy charges. See Sup. Indict. ¶¶ 22(b), 46(b).

                                E. RICO Conspiracy

      Moving next to the RICO conspiracy, even without viable bank fraud predi-

cates, the spoofing and barrier-options allegations survive as viable theories of fraud,

so the charged RICO conspiracy (Count 1) also survives. The Defendants’ argument

for dismissing Count 1 was essentially contingent on the rejection of one of those two

theories. Defs.’ Br. at 38. The government stipulated that, if the Court rejected the

spoofing theory, then the prosecution would not have proceeded with the RICO charge

on the barrier-options allegations alone. Gov.’s Resp. at 34 n.20. So the defense’s

RICO challenge would have only applied had the spoofing-theory stood alone. It does

not stand alone. And it would have sufficed by itself anyway.

      At “the heart of any RICO complaint is the allegation of a pattern of racketeer-

ing.” Agency Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S. 143, 154 (1987)

(emphasis in original). A pattern “requires at least two acts of racketeering activity.”

18 U.S.C. § 1961(5). A pattern must satisfy the “continuity plus relationship” test,

which requires (1) a relationship between the predicate acts and (2) a threat of con-

tinuing criminal activity. H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989)


                                          23
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 24 of 39 PageID #:6076




(cleaned up). The continuity element requires “demonstrating a closed-ended series

of conduct that existed for such an extended period of time that a threat of future

harm is implicit, or … an open-ended series of conduct that, while short-lived, shows

clear signs of threatening to continue into the future.” Menzies v. Seyfarth Shaw LLP,

943 F.3d 328, 337 (7th Cir. 2019).

      Both parties agree that the alleged conspiracy is one of closed-ended continu-

ity. Defs.’ Br. at 39; Gov.’s Resp. at 33. (The defense does not dispute the relationship

element. Defs.’ Br. at 33 n.27.) Four factors are relevant in determining whether

closed-ended continuity has been established: (i) the presence of separate schemes;

(ii) the number and variety of predicate acts, and the length of time over which they

were committed; (iii) the number of victims; and (iv) the occurrence of distinct inju-

ries. Morgan v. Bank of Waukegan, 804 F.2d 970, 975 (7th Cir. 1986). No single factor

is “necessarily determinative.” Id. at 976. “The relationship prong is satisfied by acts

of criminal conduct close in time and character, undertaken for similar purposes, or

involving the same or similar victims, participants, or means of commission.” Men-

zies, 943 F.3d at 337.

      The spoofing allegations alone adequately allege a pattern of racketeering ac-

tivity under these factors.9 On the number of schemes, the Defendants argue that the

spoofing theory constitutes just a single scheme, so that weighs against continuity.

Defs.’ Br. at 17–18. But the number of schemes is only one consideration, and multiple



      9The   government alleges wire fraud and bank fraud as the predicates. Sup. Indict.
¶¶ 22(a)–(b). Because the bank fraud counts are dismissed, this Opinion only discusses the
sufficiency of the spoofing-scheme allegations as it pertains to the wire fraud Counts.
                                           24
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 25 of 39 PageID #:6077




schemes are not necessary to establish a pattern of racketeering. “[A]lthough proof

that a RICO defendant has been involved in multiple criminal schemes would cer-

tainly be highly relevant to the inquiry into the continuity of the defendant’s racket-

eering activity, it is implausible to suppose that Congress thought continuity might

be shown only by proof of multiple schemes.” H.J. Inc., 492 U.S. at 240 (emphasis in

original); see also United States v. Stodola, 953 F.2d 266, 270 (7th Cir. 1992), abro-

gated on other grounds by United States v. Jett, 908 F.3d 252 (7th Cir. 2018); United

States v. Segal, 248 F.Supp.2d 786, 793 (N.D. Ill. 2003). The cases cited by the De-

fendants are not on point: some of the cases involved only acts that culminated either

in a single transaction or in a necessary completion of the scheme, sapping it of con-

tinuity.10 Another simply cites the singularity of the scheme as a relevant, but not

dispositive, factor. See Inteliquent, Inc. v. Free Conferencing Corp., 2017 WL 1196957,

at *9 (N.D. Ill. Mar. 30, 2017) (single scheme “cuts against a finding of close-ending

continuity”). The fact that the spoofing allegations plead a single scheme is not dis-

positive, especially when considering the other factors.

       The duration, number, and variety of the alleged predicate acts all weigh read-

ily in favor of continuity. The spoofing scheme is alleged to have spanned over eight



       10Jennings    v. Auto Meter Prods., Inc., 495 F.3d 466, 476 (7th Cir. 2007) (two patent
applications over same product); Miller v. Loucks, 1992 WL 329313, at *10 (N.D. Ill. Nov. 5,
1992) (“one-shot effort” to remove a company’s name from Arab League’s boycott blacklist);
Triad Assocs., Inc. v. Chi. Hous. Auth., 892 F.2d 583, 595 (7th Cir. 1989) (scheme covered
only one transaction that came to fruition); CIB Bank v. Esmail, 2004 WL 3119027, at *5
(N.D. Ill. Dec. 28, 2004) (exhaustion of loan funds); Saleh v. Merchant, 2019 WL 1331788, at
*15 (N.D. Ill. Mar. 25, 2019) (multiple communications containing false appraisals but cul-
minating in single transaction); Guaranteed Rate, Inc. v. Barr, 912 F.Supp.2d 671, 691 (N.D.
Ill. 2012) (eliminating personal liability of guarantor-defendants in connection with construc-
tion loan for a single real-estate development).
                                              25
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 26 of 39 PageID #:6078




years, Sup. Indict. ¶ 22, which suggests an ongoing pattern of racketeering activity.

Plus, the predicate acts were also, as alleged, numerous and various. The indictment

alleges that the Defendants made thousands of trades in furtherance of the conspir-

acy. Sup. Indict. ¶ 26(a). And it describes dozens of specific trading sequences in de-

tail. The sequences vary in who traded, how much was traded and for what price,

what was traded, whether it was bought or sold, when the trade occurred, and

whether the trade was layered. Id. ¶¶ 30–34. Adding to the variety of the predicate

acts are the allegations that the Defendants made false statements to conceal the

conspiracy.11 Id. ¶¶ 24(c); 47(c). All of this weighs in favor of continuity.

       By nature, too, the alleged spoofing scheme resulted in a significant number of

victims, because the fraud was committed on the commodities market as a whole. For

similar reasons, the number and variety of trading sequences over several years al-

legedly resulted in distinct injuries to the market every time a Deceptive Order was

placed. The injuries are distinct in the sense that each trading sequence “signaled, or



       11The  Defendants argue in a footnote that the allegations of false statements, on their
own, are insufficient to sustain a RICO conspiracy because concealment activity is not de-
fined by statute as a predicate activity. Defs.’ Br. at 37 n.29. Insofar as this argument as-
sumes the rejection of the spoofing and barrier-running theories, it fails because both those
theories survive. Moreover, despite not being a per se predicate act by statute, concealment
activity can be a RICO predicate in certain instances. See, e.g., World Wrestling Ent., Inc. v.
Jakks Pac., Inc., 530 F.Supp.2d 486, 512 (S.D.N.Y. 2007), aff’d, 328 F. App’x 695 (2nd Cir.
2009) (“acts of concealment may sometimes constitute a predicate act for the purposes of
RICO.”); Town of Kearny v. Hudson Meadows Urb. Renewal Corp., 829 F.2d 1263, 1269 (3rd
Cir. 1987) (dicta) (perjury can be predicate under RICO); C & W Const. Co. v. Bhd. of Car-
penters & Joiners of Am., Loc., 687 F.Supp.1453, 1467 (D. Haw. 1988) (a “reasoned rule would
allow perjury to be a predicate act”); United States v. Coiro, 922 F.2d 1008, 1017 (2nd Cir.
1991) (“activities designed to prevent detection and prosecution of the organization’s illegal
activities were part of a consistent pattern”); Brooke v. Schlesinger, 898 F.Supp. 1076, 1084
(S.D.N.Y. 1995)(“repeated acts of concealing the invoicing fraud for a substantial period of
time … adequately alleges continuity element.”).
                                              26
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 27 of 39 PageID #:6079




by itself constituted, a threat of ‘continuing’ criminal activity.” U.S. Textiles, Inc. v.

Anheuser-Busch Companies, Inc., 911 F.2d 1261, 1269 (7th Cir. 1990). Put another

way, each time one of the Defendants placed a Deceptive Order and created illusory

market movement, market participants were deceived into making trading decisions

on a false premise. Sup. Indict. ¶ 26. This “tricked” those other participants into “buy-

ing and selling precious metals futures contracts at quantities, prices, and times that

they would otherwise likely would not have traded.” Id. This also implies that the

effect of the deception would have varied across the decisions of market participants.

Some will have held when they would have traded; some will have traded in different

quantities then they would have absent the Deceptive Orders; and still others will

have traded earlier, or later, than when they would have otherwise traded. So the

quantity and variety in victims and injuries favor continuity too. This will all be for

a jury to decide, because the RICO count is adequately alleged.

                                     F. Specificity

      The Defendants also seek to dismiss the charges of attempted price manipula-

tion (Counts 3–4), bank fraud (Counts 5–7), and spoofing (Counts 13–14) for lack of

specificity. See Fed. R. Crim. P. 12(b)(3)(B)(iii); Defs.’ Br. at 50. On the bank fraud

counts, the Defendants object to the generic reference to “other financial institutions”

as some of the victims. This issue has been mooted by the government’s stipulation

to label only Bank A and Bank C (for Count 7) as the victims. Gov.’s Resp. at 46–47.

Even more to the point, the challenge to these counts is mooted by their dismissal in

this Opinion.


                                           27
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 28 of 39 PageID #:6080




       On the counts of attempted price manipulation and spoofing, the Defendants

contend that the government fails to identify particular trading sequences with ade-

quate specificity. But each of the counts plainly incorporates by reference other alle-

gations in the indictment that list out specific trading sequences. See Sup. Indict.

¶¶ 30, 31, 55, 58, 74, 76. In response, the Defendants object to the failure to limit

trading sequences to those specifically listed. Defs.’ Br. at 48–49. To cure this per-

ceived deficiency, the Defendants seek to strike the phrases “among others” (Para-

graphs 30 and 31) and “thousands of” (Paragraph 26), and to strike the references to

barrier-running allegations12 (Paragraphs 52 and 55). The government agrees that it

will prove up the attempted price manipulation and spoofing counts only via the listed

trading sequences. Gov.’s Resp. at 45. So there is no reason to dismiss the counts for

lack of specificity, given the government’s stipulation.13 If any confusion arises, then

a jury instruction will suffice. (This also will alleviate the Defendants’ concerns that




       12In  a footnote, the Defendants argue that the barrier-options allegations lack “basic
information, such as the relevant dates and times with respect to the barrier-options con-
tracts, the contract terms, the underlying assets, the counterparties, and the specific trades
underlying the allegations.” Defs.’ Br. at 48 n.36. To the extent that this is an argument to
dismiss the spoofing counts, the government points out that the barrier-options allegations
are not incorporated into the spoofing counts. Gov.’s Resp. at 45 n.29; see Sup. Indict. ¶¶ 74,
76. The Government also stipulates that the attempted price manipulation counts will be
proved via the specific trading sequences alleged in Paragraphs 30 and 31. Gov.’s Resp. at 45
n.29.
        13This should alleviate any concerns Defendants have about the incorporation of bar-

rier-options allegations into the attempted price manipulations counts. See Sup. Indict.
¶¶ 27, 52, 55. And the indictment adequately alleges, with reasonable inferences, that an
enumerated trading sequence could trigger barrier options. See id. ¶ 27. For these reasons,
the Defendants’ request to strike references to Paragraph 27 in Counts 3 and 4 is denied.
Defs.’ Reply, App’x A.
                                              28
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 29 of 39 PageID #:6081




the jury would consider evidence beyond that presented to the grand jury for the sub-

stantive non-fraud counts. See Defs.’ Br. at 48; Stirone v. United States, 361 U.S. 212,

218 (1960).)

                                     G. Duplicity

      Next, the Defendants target all 12 substantive counts as duplicitous. Defs.’ Br.

at 52. “Duplicity is the joining of two or more offenses in a single count.” United States

v. Marshall, 75 F.3d 1097, 1111 (7th Cir.1996) (cleaned up). “The prohibition of du-

plicitous counts is embodied in Rule 8(a) of the Federal Rules of Criminal Procedure,

which provides for ‘a separate count for each offense.’” United States v. Berardi, 675

F.2d 894, 897 n.5 (7th Cir. 1982). “However, an indictment charging multiple acts in

the same count, each of which could be charged as a separate offense, may not be

duplicitous where these acts comprise a continuing course of conduct that constitutes

a single offense.” United States v. Buchmeier, 255 F.3d 415, 421 (7th Cir. 2001). The

Criminal Rules allow a count to “allege … that the defendant committed [an offense]

by one or more specified means.” Fed. R. Crim. P. 7(c)(1) (emphasis added). “The line

between multiple offenses and multiple means to the commission of a single continu-

ing offense is often a difficult one to draw.” Berardi, 675 F.2d at 898.

      To draw that line, courts must engage in statutory interpretation (with the

Due Process Clause as the outer boundary). United States v. Miller, 883 F.3d 998,

1003 (7th Cir. 2018). This is because Congress determines (within the confines of the

Due Process Clause) the unit of prosecution for a particular statute. United States v.




                                           29
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 30 of 39 PageID #:6082




Cureton, 739 F.3d 1032, 1041 (7th Cir. 2014). When statutory text presents “uncer-

tainty as to the unit of prosecution intended by Congress,” then the rule of lenity

kicks in. Miller, 883 F.3d at 1003.

       Here, the Defendants’ duplicity argument is threefold. First, to the extent that

Counts 3 through 12 (attempted price manipulation, wire fraud, bank fraud, and com-

modities fraud) combine allegations of both spoofing and barrier-options conduct,

these counts impermissibly allege (to the defense’s thinking) two separate schemes

together as a single course of conduct. Gov.’s Br. at 54. Second, the attempted price

manipulation and spoofing counts rely on multiple trading sequences that cannot, the

defense argues, be charged in a single count. Id. at 56. And lastly, the bank fraud and

wire fraud counts allege conduct with respect to more than one financial institution.

Id. at 57.

                         1. Spoofing and Barrier Options

       First, the alleged spoofing and barrier-options conduct can be properly charged

together in singular counts. Schemes to defraud often (and unfortunately) comprise

multiple ways of committing the fraud. See United States v. Zeidman, 540 F.2d 314,

318 (7th Cir. 1976) (“Schemes to defraud … are multi-faceted and therefore the vari-

ous means used in committing the offense may be joined without duplicity.”); United

States v. O’Brien, 953 F.3d 449, 454–55 (7th Cir. 2020) (holding that it was proper to

charge bank and wire fraud schemes involving four separate but related transac-

tions); United States v. Davis, 471 F.3d 783, 791 (7th Cir. 2006) (approving the charg-

ing of three Medicaid reimbursement methods as a single count of health-care fraud).



                                          30
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 31 of 39 PageID #:6083




The breadth of schemes to defraud refutes the purported duplicity of the substantive

fraud counts (Counts 5–12) merely because they allege both spoofing and barrier-

options conduct in furtherance of a single scheme to defraud. The difference in victims

affected by the conduct (market participants versus clients of Bank A) does not com-

pel a different outcome. See Zeidman, 540 F.2d at 316–17 (affirming a single fraud

scheme even though the scheme covered frauds against both debtors and creditors,

that is, two separate classes of victims). And, as discussed earlier, the barrier-options

conduct is related to the spoofing conduct because both rely on manipulating markets

for the same underlying asset-type: precious-metals futures contracts. See Sup. In-

dict. ¶¶ 27(a)–(b).

      On the price-manipulation statute, 7 U.S.C. § 13(a)(2), it is true that the stat-

ute does not use the word “scheme.” But this statute can be charged just like a scheme

offense because its key statutory term is “to manipulate,” as in making it a crime for

any person “to manipulate or attempt to manipulate the price of any commodity.”

§ 13(a)(2). The plain meaning of “manipulate” encompasses a continuous course of

conduct or an ongoing plan—just like a scheme. One dictionary oft-cited by the Su-

preme Court, e.g., Brnovich v. Democratic Nat’l Committee, 141 S. Ct. 2321, 2337

(2021), Van Buren v. United States, 141 S. Ct. 1648, 1655 (2021), defines “manipulate”

as “to control, manage[,] or play upon by artful, unfair or insidious means[;] especially

to one’s own advantage,” Reliant Energy Servs., Inc., 420 F.Supp.2d at 1055 (citing

Webster’s Third New Int’l Dictionary 1376 (1981), and also citing The Oxford Ameri-

can Dictionary and Language Guide 604 (1999), which defines manipulate as to



                                           31
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 32 of 39 PageID #:6084




“manage (a person, situation, etc.) to one’s own advantage, esp. unfairly or unscrupu-

lously”). To “manage” or “control” implies an ongoing course of conduct. Id. In Reliant

Energy, the defendant was charged with a single count of price manipulation in a

“scheme”—as the court described it—to artificially raise the price of electricity in Cal-

ifornia. Id. at 1054. In interpreting the term “manipulation,” the district court high-

lighted the ongoing nature of the proscribed conduct. “[T]he criminal manipulation

provision does not criminalize the selling of a product at an unreasonable price … [i]t

is concerned less with the price itself than it is with the process by which the price is

set.” Id. at 1057 (emphasis added). Equating “manipulation” with scheme-like con-

duct also makes practical sense: Congress would have expected that manipulating a

commodity’s price often would often require an ongoing plan rather than a singular

act or singular transaction. So there is nothing duplicitous about alleging both the

spoofing conduct and the barrier-options conduct in one price-manipulation count.

                          2. Multiple Trading Sequences

      The Defendants’ second argument on duplicity is that the substantive counts

impermissibly rely on multiple trading sequences, rather than just one trading se-

quence. Defs.’ Br. at 56. This is in essence just a variation on the first argument,

namely, that the statutes require that charges be premised only on a singular set of

conduct. But the same principles apply and so does the same outcome. The substan-

tive fraud counts and the price-manipulation count are not duplicitous in combining

multiple trading sequences: ongoing conduct can be charged as schemes to defraud




                                           32
  Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 33 of 39 PageID #:6085




and as manipulation. So the fraud and the price-manipulation counts may permissi-

bly rely on multiple trading sequences without suffering from duplicity.

       With regard to the spoofing counts (Counts 13–14), the CEA’s anti-spoofing

provision prohibits “Disruptive Practices,” making it “unlawful for any person to en-

gage in any trading, practice, or conduct on or subject to the rules of registered entity

that … is, is of the character of, or is commonly known to the trade as, ‘spoofing.’” 7

U.S.C. § 6c(a)(5)(C) (emphasis added). Here again the key terms—“trading, practice,

or conduct”—readily cover ongoing and multiple trading sequences. What’s more, the

anti-spoofing provision employs the word “any” in modifying “trading, practice, or

conduct,” implying plurality, rather than targeting only singular conduct. 7 U.S.C.

§ 6c(a)(5)(C); see also Miller, 883 F.3d at 1003–04.14 So the indictment properly

charges multiple trading sequences in singular spoofing counts, rather than charging

dozens of separate trading sequences in dozens of individual counts.




       14Although   United States v. Pacillo, (N.D. Ill. 2020) (R. 366 at 6–7), held otherwise,
Pacillo relied on the absence of the term “scheme” as dispositive proof that Congress did not
intend § 6c(a)(5)(C) be charged as continuing conduct. But Congress does not always use the
term “scheme” when criminalizing ongoing conduct. In United States v. Berardi, for example,
the Seventh Circuit interpreted the term “endeavor,” in the obstruction of justice statute, 18
U.S.C. § 1503, to cover “a continuing course a conduct.” 675 F.3d at 898. Also, the indictment
in Pacillo suffered from deficiencies not applicable to the indictment here. There, the indict-
ment alleged that the defendant committed spoofing during a given period of time, “includ-
ing” a specific trade sequence. R. 216-1 at 5. Because the count at issue also incorporated five
trading sequences alleged earlier in the indictment, it was not clear what transactions were
included in the count. Here, the indictment fully incorporates the enumerated trading se-
quences into the spoofing counts. See Sup. Indict. ¶¶ 74, 76. What’s more, the government
has stipulated to proceeding with the spoofing counts only on the enumerated sequences.
Gov.’s Resp. at 45.
                                              33
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 34 of 39 PageID #:6086




      As a final note on multiple trading sequences, across all of the counts, the De-

fendants’ concern about the risk of non-unanimous verdicts can be alleviated by in-

structing the jury that each conviction must be premised on unanimous agreement

on at least one sequence.

                        3. Multiple Financial Institutions

      The final defense argument on duplicity is that the bank fraud counts and the

wire fraud counts refer to more than one financial institution. Defs.’ Br. at 57. As to

bank fraud, the duplicity objection is neither here nor there given the dismissal of

those counts (Counts 5–7). On the wire fraud charges, the objection fails. Wire fraud,

like other forms of fraud, can be charged as a multi-faceted, multi-victim scheme. See

Zeidman, 540 F.2d at 316–17 (approving, for analogous mail fraud statute, single

charge for scheme that victimized two separate classes of victims). For example, in

United States v. O’Brien, the Seventh Circuit rejected duplicity challenges to an in-

dictment charging a multi-transactional mortgage fraud scheme. 953 F.3d 449 at 455.

The indictment alleged one count of bank fraud and one count of mail fraud affecting

a financial institution. Id. at 452–53. But the charges were not limited to just one

bank: the indictment alleged that the defendant knew “that false information would

be submitted to lenders, including Citibank, N.A.” Id. at 453 (emphasis added). At

least three of the transactions did not involve Citibank. Id. at 455. Despite the tar-

geting of multiple lenders, the Seventh Circuit held that the indictment properly

charged a single scheme affecting multiple lenders. Id. at 455 (citing with approval a

case involving 30 mortgage lenders).



                                          34
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 35 of 39 PageID #:6087




       This should not be surprising given the statutory text. Section 1343 broadly

refers to “any scheme or artifice to defraud,” 18 U.S.C. § 1343, and as explained ear-

lier, schemes to defraud often involve multiple victims. Against this, the defense re-

lies on the statute of limitations governing wire frauds against financial institutions.

18 U.S.C. § 3293(2). The defense points out that the statute of limitations refers to a

wire fraud that affects “a” financial institution, § 3293(2), and infers from that singu-

lar reference that § 1343 cannot cover schemes targeting more than one bank. Defs.’

Br. at 58. But that is an unprecedented importation of a statute of limitations provi-

sion as a way of interpreting a substantive liability provision. In context, § 3293(2) is

saying that the statute of limitations is 10 years so long as at least one financial in-

stitution is affected, that is, so long as “a” financial institution is affected. (The same

flaw would apply to an argument that the statutory-maximum-elevating provision in

§ 1343, which also refers to “a” financial institution, should influence the interpreta-

tion of the liability provision.) The wire fraud counts are not duplicitous for including

multiple financial institutions in a single scheme. No count in the indictment suffers

from duplicity.

                                     H. Timeliness

      Finally, the Defendants contend that the substantive counts (Counts 3–14) are,

at least in part, time-barred as having been brought outside the applicable statute of

limitations. The relevant statutes of limitations are: five years for attempted price

manipulation and spoofing, 18 U.S.C. § 3282(a); six years for commodities fraud, 18

U.S.C. § 3301(b); and 10 years for bank fraud and wire fraud (affecting a financial


                                            35
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 36 of 39 PageID #:6088




institution), 18 U.S.C. § 3293(2). Smith and Nowak reached an agreement with the

government that tolled the limitations period starting on February 1, 2019. Defs.’ Br.

at 63. Jordan did not enter into a tolling agreement, so the pertinent date for him is

August 22, 2019, which is the date the first indictment was returned. R. 1. As to the

fraud counts, the parties have stipulated to instructing the jury that it must unani-

mously find one or more executions within the limitations in order to convict. Gov.’s

Resp. at 61–62; Defs.’ Reply at 32.

      This leaves the spoofing and price-manipulation counts, both of which carry a

five-year statute of limitations. 18 U.S.C. § 3282(a). The limitations clock typically

starts to tick once an offense is completed, that is, when each element of the offense

has happened. United States v. Yashar, 166 F.3d 873, 875 (7th Cir. 1999). There is an

exception for a “continuing offense”—which is a “term of art” for limitations purposes

and should not be confused with whether the crime is factually a continuous one. Id.

at 875–77. But that exception applies only when “the explicit language of the sub-

stantive criminal statute compels such a conclusion, or the nature of the crime in-

volved is such that Congress must assuredly have intended that it be treated as a

continuing one.” Toussie v. United States, 397 U.S. 112, 115 (1970). “The hallmark of

the continuing offense is that it perdures beyond the initial illegal act, and that each

day brings a renewed threat of the evil Congress sought to prevent even after the

elements necessary to establish the crime have occurred.” Yashar, 166 F.3d at 875

(cleaned up). Classic examples of continuing offenses (for limitations purposes) are

conspiracy and kidnapping. See id. For continuing offenses, the limitations clock



                                          36
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 37 of 39 PageID #:6089




starts to tick not when the elements have been committed, but only when the “offense

expires” entirely, such as (for conspiracy) when the last overt act is committed (or for

conspiracies that do not require an overt act, when the conspiracy is abandoned or its

purposes accomplished). Id. at 875–76 & n.1. “[T]he doctrine of continuing offenses

should be applied in only limited circumstances,” because it “for all practical pur-

poses, extends the statute beyond its stated term.” Toussie, 397 U.S. at 115 (cleaned

up).

       There is no reason to think that spoofing or price-manipulation are continuing

offenses for limitations purposes. Nothing in the pertinent statutory text points that

way. Nor are the offenses by nature ones that Congress must have intended to be

continuing offenses. Each day does not bring a renewed threat of the targeted harm,

Yashar, 166 F.3d at 875, unlike kidnapping, for example, for which “the length and

condition of the confinement [during transportation] become the principal determi-

nant in measuring the harm which forms the basis for the kidnapping charge,” United

States v. Garcia, 854 F.2d 340, 343 (9th Cir. 1988) (cleaned up). So spoofing and price-

manipulation charges do not qualify as limitations-expansive continuing offenses.

       Instead, the spoofing and price-manipulation are most akin to charges that are

treated as a continuing course of conduct, that is, schemes. It is true that the word

“scheme” does not appear in the pertinent spoofing and price-manipulation statutes,

but as explained earlier, statutes may use other terms (like “any trading, practice, or

conduct,’ 7 U.S.C. § 6c(a)(5)(C), or “manipulate,” 7 U.S.C. § 13(a)(2)) to cover scheme-




                                          37
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 38 of 39 PageID #:6090




like conduct. There is no reason to treat those statutes in a different way for limita-

tions purposes from scheme statutes. So if one instance of a spoofing or price-manip-

ulation happens within the statute of limitations, then the defendant may be held

“culpable for the entire scheme.” See United States v. Longfellow, 43 F.3d 318, 325

(7th Cir. 1994); see also O’Brien, 953 F.3d at 460–61.

      Against this, the Defendants propose that spoofing and price manipulation

ought to be treated like embezzlement committed by employees of federally funded

organizations or governmental units, which violates 18 U.S.C. § 666. Defs.’ Br. at 32;

Yashar, 166 F.3d at 875. But the definition of embezzlement under § 666 renders it

quite different from spoofing and price manipulation. Specifically, § 666 requires not

just that the defendant engage in embezzlement, but also that the stolen property be

worth more at least $5,000 and that the organization or governmental unit receive

more than $10,000 in federal funding in any one-year period. 18 U.S.C. § 666; Yashar,

166 F.3d at 875. In Yashar, the Seventh Circuit held that “the offense is committed

and the limitations period begins to run once all elements of the offense are estab-

lished, regardless of whether the defendant continues to engage in criminal conduct.”

Yashar, 166 F.3d at 879–80. The Seventh Circuit remanded to the district court to

determine whether—in the aggregate—$5,000 in property was taken and $10,000

was received before the pertinent limitations date. Id. at 880. If the property-value

and federal-funding amounts were satisfied before the limitations date, then the case

was brought too late. Id.




                                          38
 Case: 1:19-cr-00669 Document #: 374 Filed: 08/17/21 Page 39 of 39 PageID #:6091




      Yashar did not, however, deal with a statute—like spoofing or price manipula-

tion—that covered schemes in which executions of those schemes independently qual-

ify as crimes in and of themselves. Here, like mail, wire, and bank frauds, spoofing

and price-manipulation charges may be premised on multiple acts (specifically in this

case, the trading sequences) that could each independently constitute a single execu-

tion. There are no other cumulative elements (like property value or federal funding)

implicated by spoofing or price manipulation, so the unique limitations conundrum

in Yashar is not presented. Nor did Yashar purport to overrule Longfellow, which

held that a bank fraud scheme is timely charged so long as one of the executions is

within the limitations period. Longfellow, 43 F.3d at 325; see also O’Brien, 953 F.3d

at 460–61. So the spoofing and price-manipulation charges are timely brought. Hav-

ing said that, the jury must and will be instructed that, in order to convict on those

charges (as well as the fraud charges), at least one within-limitations-period trading

sequence must be proven.

                                  IV. Conclusion

      For the reasons explained in this Opinion, the Defendants’ motion to dismiss,

R. 114, is denied except for the bank fraud counts (Counts 5–7). Those counts are

dismissed. The remainder of the Superseding Indictment survives.

                                                    ENTERED:


                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: August 17, 2021

                                         39
